         Case 1-19-45886-cec          Doc 99       Filed 03/30/20    Entered 03/30/20 10:02:09




NUTOVIC & ASSOCIATES
Attorneys for Debtor
261 Madison Avenue, 26th floor
New York, New York 10016
(212) 421-9100

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X

In re                                                               (Chapter 11)

          WILLOUGHBY ESTATES LLC

                                                                    Case No. 19-45886 (CEC)
                                                      Debtor.
---------------------------------------------------------------X

                       APPLICATION FOR ORDER (1) PURSUANT TO
                   11 U.S.C. §105 (d) AUTHORIZING COMBINED HEARING
                     ON APPROVAL OF DISCLOSURE STATEMENT AND
                  CONFIRMATION OF PLAN AND (2) FOR RELATED RELIEF

TO THE HONORABLE CARLA E. CRAIG
CHIEF UNITED STATES BANKRUPTCY JUDGE:

          The application of Willoughby Estates LLC, (the “Debtor”) by its attorneys, Nutovic &

Associates, for an order (1) pursuant to 11 U.S.C. §105 (d) authorizing a combined hearing on

approval of disclosure statement and confirmation of plan and (2) for related relief establishing

procedures and setting deadlines in connection with such hearing, respectfully represents:

                                       Jurisdiction and Relief Requested

    1.            The Debtor commenced this case by filing a chapter 11 petition in this court on

September 26, 2019.

    2.            The Debtor submits this application pursuant to 11 U.S.C. §105 (d) seeking

the entry of an order in the form annexed as Exhibit A in order to expedite a hearing on

confirmation of the Debtor’s First Amended Plan of Reorganization dated March 29, 2020 (the

“Plan”) which is being filed concomitantly herewith and to minimize economic costs of this
        Case 1-19-45886-cec      Doc 99     Filed 03/30/20     Entered 03/30/20 10:02:09




proceeding for all parties. The proposed order also sets various procedures and deadlines

associated with soliciting votes and scheduling a confirmation hearing. All creditors affected by

the Plan have consented to their treatment under the Plan.

   3.           This court has jurisdiction over this matter pursuant to 28 U.S.C. §157(a);

this proceeding is a core proceeding pursuant to 28 U.S.C. §157(b)(2)(A) and (L).

   4.           The Debtor commenced this case after the Debtor’s prior manager appeared to

have converted its assets and allowed its mortgagee to obtain a judgment of foreclosure. The

majority of the membership interests voted to name three new co-managers for the Debtor and

oust the prior manager, CSRE LLC. The prior manager and its principal, Yechezkel Strulovitch

(“Strulovitch”) contested the authority of the signatories to the petition to commence this case

but later stipulated, for purposes of this case only, that the new managers were properly

appointed.

   5.           Assets. The Debtor’s significant assets consist of (i) a vacant multi-story building

in mid-construction in Brooklyn which it acquired in 2014 (the “Property”) and (ii) claims that

Yechezkel Strulovitch (“Strulovitch”) –and possibly third parties --diverted or otherwise

converted the Debtor’s assets and committed torts against the Debtor.

   6.           Liabilities. Claims filed against the Debtor consist of (i) a judgment claim of S

III Capital LLC (the “Mortgagee”) in an amount greater than $2,100,000 (ii) lien claims of

governmental entities with priority over the Mortgagee’s claim (iii) lien claims of governmental

entities with no priority over the Mortgagee’s claim (iv) an unsecured claim in excess of

approximately $17,000 and (v) unliquidated and disputed claims of over one hundred individuals

asserting that funds entrusted to Strulovitch for investment in other properties were commingled

and used to fund the Debtor (the “Commingling Claimants”).



                                                 2
        Case 1-19-45886-cec      Doc 99     Filed 03/30/20     Entered 03/30/20 10:02:09




   7.            Treatment of Assets and Liabilities Under The Plan. While initially the Debtor’s

new managers believed the Property was worth developing, they have determined that in the

current economic environment that is no longer the case. The Debtor believes the Property is

now worth less than the Mortgagee’s claim. The Plan provides for (i) the Mortgagee to get title to

the Property in exchange for the assumption of the governmental lien claims with priority over its

claim and a waiver of enforcement of any deficiency claims against the Debtor (ii) governmental

liens with priority over the Mortgagee’s claim to be assumed by the Mortgagee (iii) the

governmental lien without priority over the Mortgagee’s claim to be paid in cash by the Debtor

(iv) the unsecured creditor to get paid in full and (v) for the Commingling Claimants to

subordinate their claims to the unsecured creditor and be paid from available proceeds of

litigation to the extent they have any claims. The Mortgagee and the Commingling Claimants –

the only parties affected by the Plan have consented to the treatment provided by the Plan.

   8.            Funding of the Plan. The Debtor’s co-managers—Raphael Baruch Elkaim,

Binyomin Halpern and Binyomin Schonberg -- have agreed to fund all payments needed to

confirm the Plan and to fund the legal costs for pursuing the Debtor’s claims against Strulovitch

and other third parties.

   9.            Annexed hereto as Exhibit B is the combined Disclosure Statement and Plan.

                                      Grounds For Relief

   10.           Because (i) the parties affected by the Plan have already consented to their

treatment in the Plan (ii) combining the hearings is more economical and (iii) delay in

determining whether the Debtor’s plan can be confirmed is economically harmful to all parties,

the Debtor has filed this motion seeking to combine the hearing on the adequacy of the

information contained in the Disclosure Statement and Plan and confirmation of its Plan.



                                                 3
      Case 1-19-45886-cec         Doc 99     Filed 03/30/20      Entered 03/30/20 10:02:09




   11.          11 U.S.C. §105(d) provides in relevant part:

         (d) The court, on its own motion or on the request of a party in interest—
         ……..
         (2) unless inconsistent with another provision of this title or with applicable Federal
         Rules of Bankruptcy Procedure, may issue an order at any such conference prescribing
         such limitations and conditions as the court deems appropriate to ensure that the case is
         handled expeditiously and economically, including an order that—
         …….
         (vi) provides that the hearing on approval of the disclosure statement may be combined
         with the hearing on confirmation of the plan.


   12.          11 U.S.C. §1125(f) specifically authorizes this combined procedure in small

business cases. There is contradictory authority as to whether 11 U.S.C. §105(d) authorizes the

combined procedure for which the Debtor is applying to this Court. Compare In re Gulf Coast

Oil Corp., 404 B.R. 407, 425 (Bankr. S.D. Tex. 2009) with In re Amster Yard Assocs., 214 B.R.

122, 123 (Bankr. S.D.N.Y. 1997). However, to give effective meaning to the statute, see Taunton

Mun. Lighting Plant v. Enron Corp. (In re Enron Corp.), 354 B.R. 652, 656 (S.D.N.Y. 2006)

(courts must give effect, if possible, to every word and clause of a statute so no part, or section,

will be inoperative or superfluous), there must be other cases in which the Court can authorize

the combined procedure. As a practical matter there are other non-small business cases in which

Courts have felt themselves empowered to combine disclosure statement and confirmation

hearings. See e.g. In re 300 Washington Street LLC 13-43089 (NHL), ECF # 222 (Bankr.

E.D.N.Y. April 21, 2015); (In re Chivor S.A. E.S.P., Case No. 02-13291 (BRL) 2002 Bankr.

LEXIS 1811, **3-5 (Bankr. S.D.N.Y. Aug. 13, 2002); Luminent Mortgage Capital Inc., et al.,

Case No. 08-21389, Doc. 538 (U.S. Bankruptcy Court for the District of Maryland).

   13.          It would appear to be in the best interests of all parties not to elongate

proceedings. The only party who will be entitled to vote is the Mortgagee which is a

sophisticated creditor that has explored its options with the Debtor and agreed to waive

                                                  4
      Case 1-19-45886-cec         Doc 99     Filed 03/30/20        Entered 03/30/20 10:02:09




enforcement of its potentially significant deficiency claim if the Plan is confirmed.

   14.          The attorney for the Commingling Claimants – which are the only other creditors

entitled to vote -- has agreed to the Plan structure but his clients’ claims are in dispute and they

are not going to be entitled to vote.

   15.          The information in the Disclosure Statement and First Amended Plan is also

relatively simple. This is a single asset debtor which was formed to develop the Property but

never completed the development. It never had any income generating operations and never

made a profit. The Debtor has disclosed the basis of its belief that there are recoveries to be had

against third parties for the benefit of creditors –and perhaps shareholders. No detailed

investigation has been done so there is little more to disclose.

   16.          In sum the Debtor believes that combining the hearing on the adequacy of the

Debtor’s disclosure statement with the hearing on confirmation of the Debtor’s plan in this case

is authorized by 11 U.S.C. §105(d) and gives meaning to the words of the statute.

   17.          No previous application for the relief herein requested has been made to this

or any other Court.

          WHEREFORE, the Debtor respectfully requests that the Court enter the

order annexed hereto as Exhibit A and grant such other and further relief as is just and

proper.

Dated: New York, New York
       March 29, 2020
                                                       NUTOVIC & ASSOCIATES,
                                                       Attorneys for Debtor

                                                       By: s/Isaac Nutovic
                                                            Isaac Nutovic, Esq.
                                                       261 Madison Ave, 26th Floor
                                                       New York, New York 10016
                                                       Tel: (212) 421-9100

                                                  5
